Third District Court of Appeal
                                State of Florida

                         Opinion filed October 6, 2021.
        Not final until disposition of timely filed motion for rehearing.

                             ________________

                              No. 3D21-1064
                        Lower Tribunal No. 20-130AP
                            ________________


                               Maria V. Cerda,
                                 Petitioner,

                                      vs.

                        City of Coral Gables, et al.,
                               Respondents.


      On Petition for Writ of Certiorari from the Circuit Court for Miami-Dade
County, Appellate Division, Lisa S. Walsh, Daryl E. Trawick and Miguel M.
de la O, Judges.

      David J. Winker, P.A., and David J. Winker, for petitioner.

     White & Case LLP, and Raoul G. Cantero and W. Dylan Fay; John C.
Lukacs, P.A., and John C. Lukacs, Sr.; Miriam S. Ramos, City Attorney, for
respondents.


Before EMAS, LOGUE and SCALES, JJ.

      PER CURIAM.
      Maria V. Cerda petitions this Court for second-tier certiorari review of

an April 15, 2021 decision of the Miami-Dade County Circuit Court. The

circuit court appellate division denied Cerda’s petition for writ of certiorari

seeking to quash the Coral Gables City Commission’s approval of the City’s

Historic Preservation Board’s decision not to designate a certain residence

as historic. Cerda lives next door to that residence, which is now eligible for

demolition.

      Our review on second-tier certiorari is limited to whether the circuit

court afforded procedural due process and applied the correct law. Somerset

Acad., Inc. v. Miami-Dade Cnty. Bd. of Cnty. Comm’rs, 314 So. 3d 597, 598

(Fla. 3d DCA 2020); City of Miami v. Cube 3585, LLC, 278 So. 3d 324, 325

(Fla. 3d DCA 2019).

      In her petition to this Court, Cerda argues that the circuit court violated

procedural due process: (i) by not considering an argument raised in her

initial brief that, during the City’s historic designation review process, the

City’s Mayor violated her due process rights by his ex parte communications

to City Commissioners before a quasi-judicial hearing; and concomitantly,

(ii) by not considering the due process implications of the Mayor’s conduct.

      The two elements of procedural due process are notice and

opportunity to be heard. Keys Citizens for Responsible Gov’t, Inc. v. Fla.



                                       2
Keys Aqueduct Auth., 795 So. 2d 940, 948 (Fla. 2001). Thus, on second-tier

certiorari review, our due process inquiry is generally limited to whether the

lower tribunal provided a petitioner with notice of its proceedings and an

opportunity to be heard in those proceedings. Because our record reflects

that the circuit court appellate division provided Cerda with procedural due

process, we are compelled to deny Cerda’s petition. 1

      Petition denied.




1
 Our limited second-tier certiorari review does not extend to whether the
Mayor’s alleged ex parte communications deprived Cerda of due process
during the administrative process.

                                      3